NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO ROMERO PEDROZA,                          No.    15-73903

                Petitioner,                     Agency No. A205-719-470

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges

      Sergio Romero Pedroza (“Pedroza”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and protection under the Convention

Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Pedroza’s asylum

claim was time-barred; in any event, Pedroza does not contest the IJ’s denial of his

asylum claim on appeal, so he waives review of this issue. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, his asylum claim fails.

      Substantial evidence supports the BIA’s denial of Pedroza’s withholding of

removal claim. Santos-Perez claims he will be persecuted as a member of a social

group consisting of “Mexicans who have obviously recently returned from the

United States,” but the BIA did not err in finding that this is not a cognizable social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the




                                           2
society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))).

      Substantial evidence supports the agency’s denial of CAT relief because

Pedroza failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3